DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 11/20/2020.
	Currently, claims 1-12 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 03/04/2021, 11/03/2021 and 02/14/2022. The IDS have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 is indefinite, because the limitation “the plurality of micro-LEDs” in line 2 is not mentioned previously in claim 6 and the base claim 1. There is insufficient antecedent basis.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-5 and 7-12 are allowed.

    PNG
    media_image1.png
    781
    457
    media_image1.png
    Greyscale

	Regarding independent claim 1, U.S. Patent Publication No. 2021/0200366 A1 to Bok et al. (“Bok”) in Figs. 1-2, 4, 8 and 15 (¶ 153-¶ 154, ¶ 156, ¶ 160 & ¶ 167) teaches a micro light-emitting diode (micro-LED) display (¶ 372 & ¶ 382, display device 10 using micro LEDs), comprising: 
a casing 900 (Figs. 1-2 & ¶ 372, bottom cover 900); 
a light-transmitting cover 100 (Figs. 1-2, 4, 8 and 15 & ¶ 378, cover window 100 made of transparent material) disposed on the casing 900 and comprising a display area DA (¶ 385, display area DA), a non-display area NDA (¶ 385, non-display area NDA); 
a micro-LED array substrate 300, SUB-PF (Figs. 2, 4, 15, ¶ 448, 521 & ¶ 572, layers SUB-PF of Fig. 15 is a part of display panel 300) disposed corresponding to the display area DA and between the light-transmitting cover 100 and the casing 900, wherein the micro-LED array substrate 300, SUB-PF comprises a plurality of second vias (Fig. 15, vias to accommodate layers D6, S6, RS1, RD1, ANDE2); 
a circuit board 700 (Fig. 2 & ¶ 1002, main circuit board 700) disposed between the micro-LED array substrate 300, SUB-PF and the casing 900 (Fig. 2), wherein the circuit board 700 comprises a functional component disposing area (Fig. 2, space on top of circuit board 700 in which components 731 and 710 are disposed), and the functional component disposing area is overlapped with the display area DA in the orthogonal projection direction (Fig. 2); and 
at least one functional component 710, 731 (¶ 396, main processor 710 & camera device 731) disposed on the circuit board 700 and located in the functional component disposing area, wherein the at least one functional component 710, 731 is overlapped with the plurality of second vias in the orthogonal projection direction (Figs. 2, 4 & 15, component 731 must overlap with the second vias of display panel 300).
However, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, the light-transmitting cover comprising a plurality of first vias, wherein the plurality of first vias are located in the display area; and the plurality of second vias are overlapped with the plurality of first vias in an orthogonal projection direction.
Therefore, independent claim 1 is allowed.
Claims 2-5 and 7-12 are allowed, because they depend from the allowed claim 1.
Claim 6 is rejected.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 6 depends from the allowed claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2018/0190878 A1 to Li et al. relates to a display device including a plurality of micro-LEDs that are encapsulated by a filler and disposed on a backplane and between an upper reflector layer and a lower reflector layer above the backplane, in which each of the upper and lower reflector layers has through holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                            

/JAY C CHANG/Primary Examiner, Art Unit 2895